Name: 84/427/EEC: Commission Decision of 26 July 1984 amending Council Decision 82/735/EEC as regards the list of establishments in Bulgaria approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  health;  tariff policy;  agri-foodstuffs
 Date Published: 1984-09-06

 Avis juridique important|31984D042784/427/EEC: Commission Decision of 26 July 1984 amending Council Decision 82/735/EEC as regards the list of establishments in Bulgaria approved for the purposes of importing fresh meat into the Community Official Journal L 238 , 06/09/1984 P. 0041 - 0042 Spanish special edition: Chapter 03 Volume 32 P. 0090 Portuguese special edition Chapter 03 Volume 32 P. 0090 ++++COMMISSION DECISION OF 26 JULY 1984 AMENDING COUNCIL DECISION 82/735/EEC AS REGARDS THE LIST OF ESTABLISHMENTS IN BULGARIA APPROVED FOR THE PURPOSES OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 84/427/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN BULGARIA APPROVED FOR THE PURPOSE OF THE IMPORTATION OF FRESH MEAT INTO THE COMMUNITY WAS DRAWN UP INITIALLY IN COUNCIL DECISION 82/735/EEC ( 3 ) , AS LAST AMENDED BY COMMISSION DECISION 84/15/EEC ( 4 ) ; WHEREAS A ROUTINE INSPECTION UNDER ARTICLE 5 OF DIRECTIVE 72/462/EEC AND ARTICLE 3 ( 1 ) OF COMMISSION DECISION 83/196/EEC OF 8 APRIL 1983 CONCERNING ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 5 ) HAS REVEALED THAT THE LEVEL OF HYGIENE OF CERTAIN ESTABLISHMENTS HAS ALTERED SINCE THE LAST INSPECTION ; WHEREAS THE LIST OF ESTABLISHMENTS SHOULD THEREFORE BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 82/735/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JULY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 34 . ( 3 ) OJ NO L 311 , 8 . 11 . 1982 , P . 16 . ( 4 ) OJ NO L 16 , 19 . 1 . 1984 , P . 40 . ( 5 ) OJ NO L 108 , 26 . 4 . 1983 , P . 18 . ANNEX LIST OF ESTABLISHMENTS APPROVAL NO*ESTABLISHMENT*ADDRESS* I . PIGMEAT A . SLAUGHTERHOUSE AND CUTTING PREMISES 26*COMBINAT RODOPA SLIVEN*SLIVEN* B . SLAUGHTERHOUSE 28*RODOPA SVICHTOV*SVICHTOV* II . SHEEPMEAT SLAUGHTERHOUSES 26*COMBINAT RODOPA SLIVEN*SLIVEN* 28*RODOPA SVICHTOV*SVICHTOV